Citation Nr: 0628049	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  00-08 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to a disability rating in excess of 30 
percent prior to September 25, 2000, for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to special monthly compensation based on the 
need for aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1970, and from August 1993 to September 1994.  He 
also had periods of inactive duty training and active duty 
for training as a member of the U.S. Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
seeking entitlement to service connection for disorders of 
the prostate and back.  The veteran was also granted service 
connection for PTSD, with a 30 percent initial rating 
effective September 26, 1997.  

In an April 2001 rating action, the veteran was granted a 100 
percent (total) rating for PTSD, effective from September 25, 
2000.  Hence, the issue before the Board becomes entitlement 
to a disability rating in excess of 30 percent prior to that 
date.  

These issues were originally presented to the Board in 
September 2001, at which time service connection for a 
prostate disorder was denied.  However, in an April 2002 
order the U.S. Court of Appeals for Veterans Claims (Court) 
granted a Joint Motion for Remand of that issue, which 
vacated the Board's September 2001 denial and returned the 
issue to the Board.  The remaining issues on appeal were 
remanded by the Board in September 2001.  

This appeal also arises from an April 2004 RO denial of the 
veteran's claim for special monthly compensation based on the 
need for regular aid and attendance and/or housebound status.  
As the veteran has filed a timely Notice of Disagreement and 
subsequent substantive appeal regarding this determination, 
it is perfected for appeal to the Board.  

The veteran has also perfected appeals of the RO's February 
1999 denial of service connection for bilateral hearing loss 
and tinnitus.  However, service connection for those 
disabilities was subsequently granted by the RO in August 
2005.  Because the veteran was awarded service connection for 
these disabilities, they are no longer on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The veteran had military service in Vietnam between 
January 9, 1962, and May 7, 1975, and his exposure to 
herbicides is thus presumed.  

2.  The veteran has not presented a current diagnosis of 
prostate cancer.  

3.  Competent evidence has not been presented of the onset of 
benign prostatic hypertrophy during military service, or as a 
result of herbicide exposure.  

4.  Competent evidence of a nexus between the veteran's 
current arthralgia and spondylolisthesis of the lumbosacral 
spine and an in-service disease or injury has not been 
presented.  

5.  Prior to September 25, 2000, the veteran's PTSD resulted 
in a flattened or depressed affect, impairment of memory and 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective social 
relationships.  

6.  Competent evidence of record establishes that the veteran 
requires assistance to protect himself from the hazards of 
daily living.  




CONCLUSIONS OF LAW

1.  A prostate disability was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311, 3.313 (2005).  

2.  A back disability was incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).  

3.  The criteria for the award of an initial rating of 50 
percent and no higher between September 26, 1997, and 
September 24, 2000, for the veteran's PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2005).  

4.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person have been met.  38 U.S.C.A. §§ 1114(l)(s), 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.350(b)(i), 3.352(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Proper notice should also be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  
 
In this case, for the reasons set forth below, the VA has 
complied with the duties under the law to notify and assist 
the veteran , as well as the implementing regulations, in 
reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been informed of the evidence needed to show his 
entitlement to the benefits claimed via October 2001, April 
2004, August 2004, and March 2006 letters issued by the RO 
since 1997 to the present.  In addition, these documents 
provided the veteran with specific information relevant to 
the his claims.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant VA treatment records and examination 
reports.  No private medical treatment records have been 
obtained, as no such treatment has been reported by the 
veteran.  The veteran was also notified of the above 
development via the RO's letters and other mailings to the 
veteran.  In written correspondence dated August 7, 2006, the 
veteran's attorney indicated no additional argument or 
evidence would be submitted to the Board and requested that 
the Board proceed with review of the veterans claims.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claims or might be pertinent to the bases of 
the claims, has been identified or remains outstanding, and 
the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters and other 
communications with the veteran, VA satisfied the fourth 
element of the notice requirements.  Therefore, to decide the 
appeal regarding the veteran's claims discussed herein would 
not be prejudicial error to the claimant.  See VAOPGCPREC 7-
2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that legal 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the initial unfavorable AOJ 
decision that is the basis of this appeal was already decided 
(in February 1999) and appealed prior to enactment of the 
changes in the law.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial February 1999 adjudication, the appellant has not 
been prejudiced thereby.  The content of the notices provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was sent a March 2006 
letter which informed the veteran of the evidence required to 
establish both an initial rating, and an effective date.  
Therefore, VA's obligations as outlined by the Court in 
Dingess, supra, have been met.  


I. Service connection - Prostate disorder

The veteran seeks service connection for a prostate disorder.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2005).  Service connection may also 
be awarded for certain disabilities, such as malignant 
tumors, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran has alleged in part that any current prostate 
disorder is the result of herbicide exposure during military 
service in Vietnam.  The specific statute pertaining to 
claimed exposure to Agent Orange is 38 U.S.C.A. § 1116.  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  The veteran's military service in Vietnam during the 
pertinent time period is established in the record and 
acknowledged by the Board.  These regulations have also 
stipulated the diseases for which service connection could be 
presumed due to an association with exposure to herbicide 
agents, and the list of specified diseases is noted to 
include prostate cancer.  38 U.S.C.A. §§ 1113, 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6), 3.309(e) (2005).  

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 
24, 2002).  

Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116, pertaining to herbicide agent 
exposure presumptive diseases, an appellant is not precluded 
from presenting evidence that a claimed disability was due to 
or the result of herbicide exposure.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997) (citing Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994)).  However, medical evidence of this fact is 
required.  Id.  

The veteran's service medical records appear to be 
incomplete; however, those medical records available are 
negative for any diagnosis of or treatment for a prostate 
disorder.  According to his various reports of medical 
history, he at all times denied any history of frequent or 
painful urination, or other symptoms of a prostate disorder.  

The veteran underwent a VA genitourinary examination in 
February 2004.  He reported a history of colon cancer two 
years ago, for which he had surgery.  A colonoscopy six 
months ago was negative for any residual cancer.  He also 
reported a history of benign prostatic hypertrophy the past 
seven years, but he was unsure of what treatment, if any, he 
has received for this disability.  He stated he takes a pill 
for this disorder, but was unsure what medication it was.  
Regarding urinary frequency, he stated he goes to the 
bathroom "every four to five minutes", and has nocturia 
five to six times per night.  However, he denied hesitancy, 
diminution of stream, or dysuria.  Incontinence was rare, and 
he denied impotence.  On physical examination, his 
genitourinary system was within normal limits.  The final 
impression was of benign prostatic hypertrophy.  

After considering all evidence of record, the Board finds the 
preponderance of the evidence to be against the claim of 
service connection for a prostate disorder.  Competent 
evidence of a current prostate disorder which began during 
military service, or is secondary to herbicide exposure 
during service in Vietnam, has not been presented.  While a 
VA genitourinary examination was afforded the veteran in 
February 2004, prostate cancer was not diagnosed at that 
time.  As was noted above, service connection is presumed for 
veterans exposed to Agent Orange or other herbicides during 
military service and who later develop a statutorily-
prescribed presumptive disorder, such as prostate cancer.  
Because a competent diagnosis of prostate cancer is not of 
record, service connection for such a disability must be 
denied.  

The veteran has presented medical evidence of a current 
prostate disability diagnosed as benign prostatic 
hypertrophy.  However, the medical evidence of record 
indicates onset of this disability in approximately 1997, 
several years after the veteran's last period of active 
service.  Additionally, no medical expert has suggested the 
veteran's benign prostatic hypertrophy is the result of 
herbicide exposure.  In the absence of competent evidence of 
either the onset of benign prostatic hypertrophy during 
military service, or as secondary to herbicide exposure 
during service in Vietnam, service connection for such a 
disability must also be denied.  

The veteran and his attorney have suggested the veteran has a 
current prostate disability which had its onset during 
military service, or results from herbicide exposure during 
such service.  However, as laypersons, their statements 
regarding medical opinion and causation are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the veteran has not presented competent 
evidence of a current diagnosis of prostate cancer, and has 
not presented competent evidence that his benign prostatic 
hypertrophy either began during military service, or resulted 
from herbicide exposure therein.  Thus, the Board finds the 
preponderance of the evidence to be against the claim of 
service connection for a prostate disability.  38 U.S.C.A. 
§ 5107 (West 2002).  


II. Service connection - Back disorder

The veteran seeks service connection for a back disability.  
As previously indicated, service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. § 3.303, 
3.304 (2005).  Service connection may also be awarded for 
certain disabilities, such as arthritis, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran has alleged that he injured his back during 
service in Vietnam, when a helicopter in which he was a 
passenger crashed.  The veteran's service personnel records 
confirm participation in combat, as well as participation in 
aerial flight operations.  The veteran's service medical 
records appear to be incomplete, although several annual 
medical examination reports are of record.  In January 1976, 
September 1980, April 1982, and April 1986, the veteran 
reported recurrent low back pain resulting from his injury in 
Vietnam.  However, abnormal physical findings regarding the 
veteran's back were not made during service, according to the 
annual examination reports of record.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  In the present case, the 
veteran's reported back injury during military service in 
Vietnam is consistent with the circumstances of his service, 
and is accepted by the Board.  

Subsequent to service, the veteran underwent VA medical 
examination in January 1998.  He reported his history of an 
in-service back injury in Vietnam.  He took medication for 
his back pain but denied any surgeries of the spine.  On 
physical examination, he walked without a limp, but took 
careful steps.  Range of motion was limited.  X-rays of the 
lumbosacral spine were negative for degenerative disc 
disease, but did confirm disc space narrowing at L5-S1.  
Degenerative joint disease was diagnosed.  

Another VA medical examination was afforded the veteran in 
December 2004.  Along with physical examination of the 
veteran, the examiner also reviewed the veteran's claims 
file.  He again reported recurrent low back pain, especially 
with use and/or weather changes.  He denied any surgery for 
his back.  On physical examination he had a normal but slow 
gait, and his range of motion was limited.  He was noted to 
be morbidly obese.  The final impression was of arthralgia 
and spondylolisthesis of the lumbosacral spine, likely 
secondary to his obesity.  The VA physician found the 
veteran's low back disability was "not likely caused by or a 
result of his traumatic injuries suffered during active 
service."  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a back disability.  While the veteran 
sustained a low back injury during military service, a nexus 
has not been established between that disability and his 
current degenerative joint disease and spondylolisthesis of 
the lumbosacral spine.  According to the December 2004 VA 
examination report, the veteran's low back disorder was more 
likely the result of his obesity and "not likely caused by 
or a result of his traumatic injuries suffered during active 
service."  In the absence of any evidence to the contrary, 
the Board must conclude that service connection for a back 
disorder is not warranted.  

The veteran and his attorney have asserted that the veteran's 
current back disability results from his back injuries 
incurred during military service.  However, as laypersons, 
their statements regarding medical opinion and causation are 
not binding on the Board.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a back 
disability, and his claim must be denied.  As a preponderance 
of the evidence is against the award of service connection, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


III. Increased rating for PTSD prior to September 25, 2000

As was noted in the introduction, the veteran was awarded 
service connection, with a 30 percent initial rating 
effective from September 26, 1997, for PTSD.  He filed a 
timely notice of disagreement regarding this initial rating, 
and was subsequently awarded a 100 percent (total) rating.  
However, as this award was made effective only from September 
25, 2000, the issue of entitlement to an increased initial 
rating prior to that date remains before the Board.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, when the assignment of initial ratings 
is under consideration, the level of disability in all 
periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2005).  

Prior to September 25, 2000, the veteran's PTSD was rated as 
30 percent disabling under Diagnostic Code 9411, which in 
turn refers to the general schedule for psychiatric 
disability.  Under this schedule, a 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and, difficulty in establishing and 
maintaining effective work and social relationships.  

The rating criteria provide that a 70 percent rating be 
granted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships. 

VA psychiatric examination was afforded the veteran in 
January 1998, shortly after receipt of his claim.  He 
reported combat exposure during Vietnam, during which he lost 
several soldiers in his unit.  As a platoon leader, he held 
himself responsible for some of these deaths.  More recently, 
he had experienced such symptoms as loss of sleep, decline in 
memory and concentration, nightmares, and intrusive memories 
of his experiences in Vietnam.  Heavy alcohol use was 
reported.  While still in service, he found it helpful to 
talk to other soldiers with similar combat experiences, but 
now that he was retired, he tended to keep to himself.  He 
was currently married, with several children.  Family 
relations were reportedly normal.  On objective examination 
he was neatly dressed and groomed, with good hygiene.  He was 
fully oriented, and able to communicate in a normal fashion.  
His attitude was pleasant and cooperative, but he made no 
attempt to relate to the examiner.  His mood was stern and 
intense, with a restricted range of emotion.  His affect was 
described as flat and blunted.  He denied any hallucinations 
or delusions.  He reported some suicidal ideation, but no 
such plans.  He denied homicidal thoughts or plans.  No 
impairment in his thought processes or ability to communicate 
was noted.  His memory was also within normal limits.  His 
impulse control was good, and the examiner found him 
competent to manage his own benefits.  PTSD, with alcohol 
dependency, was diagnosed, and a Global Assessment of 
Functioning (GAF) score of 60 was assigned.  The Global 
Assessment of Functioning is a scale reflecting the subject's 
psychological, social, and occupational functioning.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers).  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV) (4th Ed.).  

After considering the totality of the record, the Board finds 
a 50 percent initial rating for PTSD is warranted prior to 
September 25, 2000.  Specifically, the January 1998 VA 
examination report indicates such symptoms as a flattened or 
depressed affect, impairment of memory, impaired abstract 
thinking, restricted mood and depressed motivation, and a 
difficulty in establishing and maintaining social 
relationships outside his immediate family.  He has also 
exhibited social isolation, hypervigilance, a consistently 
depressed mood, and suicidal ideation.  In light of 38 C.F.R. 
§§ 4.3 and 4.7, an initial rating of 50 percent is warranted 
for the veteran's PTSD prior to September 25, 2000.  

However, the evidence does not show a degree of impairment as 
would warrant a 70 percent initial rating prior to September 
25, 2000.  While the veteran had reported suicidal ideation, 
he denied any such plans.  He also denied homicidal ideation 
or plans, and had no legal difficulties related to his PTSD.  
He denied any obsessive rituals which interfere with routine 
activities, and his speech had not been intermittently 
illogical, obscure, or irrelevant at any time of record; 
according to the January 1998 VA examination report, the 
veteran was able to converse in an intelligent and coherent 
manner.  He had also not reported near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; while he did have a depressed 
mood, he remained able at that time to manage his own 
household and perform general house-keeping tasks.  He had 
also not reported impaired impulse control (such as 
unprovoked irritability with periods of violence), and he had 
no history of drug abuse, although heavy alcohol use was 
noted.  He was alert and fully oriented at the time of the 
January 1998 examination, and his personal appearance and 
hygiene were good.  The VA examiner found him to be competent 
to manage his own personal finances and household.  While he 
has denied significant social interaction, he continued to 
live with his wife, and has some social interaction with 
immediate family.  Finally, he was assigned a GAF score of 
60, indicative of moderate impairment.  Overall, the 
preponderance of the evidence is against a 70 percent rating 
for the veteran's PTSD prior to September 25, 2000.  
Additionally, as the veteran's 50 percent rating represents 
the highest level of disability during the pendency of this 
appeal, a staged rating is not warranted.  See Fenderson, 
supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's PTSD has itself required no 
extended periods of hospitalization during the time period at 
issue, and was not shown by the evidence to present marked 
interference with employment in and of itself.  Therefore, 
the assignment of an extraschedular evaluation under 
38 C.F.R. § 3.321(b) is not warranted.  The veteran has not 
otherwise submitted evidence tending to show that his 
service-connected disability was unusual, or caused marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein during the time period 
at issue.  

In conclusion, the evidence supports a 50 percent rating and 
no higher for the veteran's PTSD between September 26, 1997 
and September 24, 2000.  As a preponderance of the evidence 
is against the award of an initial rating beyond 50 percent 
during that time period, the benefit of the doubt doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


IV. Special monthly compensation

The veteran seeks special monthly compensation based on the 
need for regular aid and attendance.  In that regard, 
compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 
2002).  Determinations as to the need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  

The following considerations are critical in determining the 
need for the regular aid and attendance of another person: 
inability of the veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of the veteran to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  See 
38 C.F.R. § 3.352(a) (2005).  

It is not required that all of the disabling conditions be 
found to exist before a veteran meets the criteria for the 
regular aid and attendance of another person.  The particular 
personal function which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  See 38 C.F.R. 
§ 3.352(a) (2005).  

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  See 38 C.F.R. § 3.352 (2005).    

Currently, the veteran is service-connected for PTSD, with a 
100 percent (total) rating, diabetes mellitus, with a 20 
percent rating, tinnitus, with a 10 percent rating, and 
bilateral hearing loss, with a noncompensable rating.  His 
combined evaluation is 100 percent.   

The veteran's wife stated in October 2001 that the veteran 
requires near constant supervision due to his mental 
condition.  Otherwise, he tended to wander, and has been 
found outside, in the middle of the street.  She did not 
consider it safe for the veteran to be alone, without 
supervision.  VA medical examinations and outpatient 

records confirm on several occasions a diagnosis of dementia, 
multifactoral.  In 2001, the veteran was found to be 
incompetent to handle his own benefits, and his wife was 
named his fiduciary.  

VA field examinations were afforded the veteran in July 2001 
and again in August 2002.  On neither occasion did the 
examiner find aid and attendance and/or housebound status was 
warranted; however, the examiner did conclude the veteran was 
incompetent to handle his financial benefits.  The veteran's 
wife reported that he was allowed to handle no more than $10 
at a time, as he has been found giving money to strangers.  
The veteran also no longer works or drives.   

In considering the evidence, the Board notes that neither VA 
field examination found the veteran required constant aid and 
attendance.  However, a diagnosis of dementia has been 
confirmed by VA experts on several occasions, and he has been 
found by VA to be incompetent for the purposes of handling 
his own financial benefits.  The veteran's wife has also 
written that he has been found wandering outside his home 
when left unsupervised, and has been found in traffic, 
presenting a direct danger to himself.  

In conclusion, the Board finds the evidence in relative 
equipoise, such that in light of 38 U.S.C.A. § 5107, the 
award of special monthly compensation based on the need for 
regular aid and attendance is warranted.  




ORDER

Entitlement to service connection for a prostate disability 
is denied.  

Entitlement to service connection for a back disability is 
denied.  

Entitlement to an initial rating of 50 percent and no higher 
prior to September 25, 2000, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

Entitlement to special monthly compensation based on the need 
for aid and attendance is granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


